Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Xiong et al., Zhang et al. and Xu et al. teach a traction control unit and the communication control unit perform communication by means of gateways; the train brake control unit is configured to calculate, according to braking information sent by the vehicle brake control unit and the traction control unit is configured to perform electric braking on the train according to the data of the electric braking force to be applied which is sent by the train brake control unit.  
Duan et al. teach a train brake control unit is configured to calculate, according to braking information sent by the vehicle brake control unit and the traction control unit, data of air braking force and an electric braking force to be applied; the vehicle brake control unit is configured to perform air braking on the train according to the data of the air braking force to be applied which is sent by the train brake control unit; the traction control unit is configured to perform electric braking on the train according to the data of the electric braking force to be applied which is sent by the train brake control unit.  
Firsching et al. teach a brake control system of a rail train comprising multiple vehicles, wherein the system comprises a vehicle brake control unit, and a communication control unit; each vehicle of a rail train is provided with the vehicle brake control unit; the train brake control unit, the traction control unit and the communication control unit perform communication by means of gateways; the vehicle brake control unit is configured to perform air braking on the train according to the data of the air braking force to be applied which is sent by the train brake control unit; the traction control unit is configured to perform electric braking on the train according to the data of the electric braking force to be applied which is sent by the train brake control unit.  
The prior art of record does not teach a brake control system of a rail train comprising multiple vehicles, the multiple vehicles comprising power vehicles and non-power vehicles, wherein the system comprises a vehicle brake control unit, a train brake control unit, a traction control unit, and a communication control unit; each vehicle of a rail train is provided with the vehicle brake control unit; each of the vehicles located at both ends of the rail train is provided with the train brake control unit and the communication control unit; each of the power vehicles of the multiple vehicles is provided with the traction control unit; the vehicle brake control unit, the train brake control unit, the traction control unit and the communication control unit perform communication by means of gateways; the train brake control unit is configured to calculate, according to braking information sent by the vehicle brake control unit and the traction control unit, data of air braking force and an electric braking force to be applied; the vehicle brake control unit is configured to perform air braking on the train according to the data of the air braking force to be applied which is sent by the train brake control unit; the traction control unit is configured to perform electric braking on the train according to the data of the electric braking force to be applied which is sent by the train brake control unit; and the communication control unit is configured to receive a braking instruction from a driver controller, and send the braking instruction to a system where the instruction is executed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJune 14, 2022